This is an action to establish a resulting trust in a certain tract of land.
The jury returned the following verdict:
1. Was any part of the purchase price of the 50-acre tract of land conveyed by deed from W. D. Lamm and wife to Griffin H. Holloman paid by the said Griffin H. Holloman out of the individual funds of his wife, Ziney Holloman? Answer: Yes.
2. If so, what portion of the purchase money so paid was the individual property of the said Ziney? Answer: One-fourth.
3. Is the cause of action of the plaintiff barred by the statute of limitations? Answer: Yes.
Judgment was rendered upon the verdict in favor of the defendants, and the plaintiff appealed.
The answer to the third issue is a complete bar to the right of action of the plaintiff; and as no error is alleged in the determination of that issue, it is unnecessary to consider exceptions relating to the other issues. Hamilton v. Lumber Co., 160 N.C. 52.
No error. *Page 687